Case 3:19-cv-00208-GMG Documenti1-5 Filed 12/09/19 Page 1of 7 PagelD #: 171

EXHIBIT C
Case 3:19-cv-00208-GMG Documenti1-5 Filed 12/09/19 Page 2 of 7 PagelD #: 172
Case 3:18-cr-00061-GMG-RWT Document 49 Filed 08/09/19 Page 1 of 6 PagelD #: 172

United States Department of Justice

William J. Powell

United States Attarney

United States Attorney's Office

Narthern District of West Virginia

W, Craig Broadwater Federal Building

217 West King Street Phone: (304) 262-0590

Suite 400 Fox: (304) 262-0591
Martinsburg, WV 25401

July 24, 2019 FILED

 

 

8. Andrew Amold AUG 0 § 7019
Arnold & Bailey, PLLC US. cISTRIET co

x SS. URT-
208 N. George Street MARTINSBURG, WV aeagl
Charles Town, WV 25414

inre: United States v. William Loren Hoffman. [1
Criminal Action No.; 3:18-CR-61

 

Dear Mr. Arnold:

ish . . ~ . . . . ‘yas

* This will confirm conversations with you concerning your client, William Loren Hoffman, UI
(hereinafter referred to as “Defendant’). All references to the “Guidelines” refer to the guidelines
established by the United States Sentencing Commission, effective November 1, 1987, as amended.

It is agreed between the United States and your client as follows:

I, Detendant will plead guilty to Count Two of the Indictment, Making False Entry in
Records by‘Federal Firearms Dealer, in violation of Title 18, United States Code, Sections 922(m) and
924(a}3}(B).

2 The maximum penalty to which Defendant will be exposed by virtue of his plea of guilty,
as stated in paragraph | above is: imprisonment of not more than one year; a fine of $1,000; and a term
of one year of supervised release.

it is further understood by Defendant that there is a special mandatory assessment of $10.00 (18
U.S.C, § 3013). It is also understood that Defendant may be required by the Court to pay the costs of his
incarceration, supervision, and, prebation.

 

 

 

 

 

William Loren Hoffman, pe Defendant Date . 4
Me z/ rele
S. Andrew Arnold, Esq. Date i

Counsel for Defendant
Case 3:19-cv-00208-GMG Documenti1-5 Filed 12/09/19 Page 3 of 7 PagelD #: 173
Case 3:18-cr-00061-GMG-RWT Document 49 Filed 08/09/19 Page 2 of 6 PagelD #: 173

3. Defendant will be completely forthright and truthful with regard to the all inquiries made of
him and will give signed, sworn statements and grand jury and trial testimony relative thereto. Defendant
will agree to submit to a polygraph examination if requested to do so by the United States Attorney’s Office
for the Northern District of West Virginia,

4, A. Nothing contained in any statement or any testimony given by Defendant, pursuant
to paragraph 4, will be used against him as the basis for any subsequent prosecution,
It is understood that any information obtained from Defendant in compliance with
this cooperation agreement will be made known to the sentencing court; however,
pursuant to Guideline 1B1.8, such information may not be used by the Court in
determining Defendant's applicable guideline range.

B. This agreement does not prevent Defendant from being prosecuted for any
- violations of other Federal and state laws he may have committed should evidence
of anysuch violations be obtained from an independent legitimate source, separate
and apart from that information and testimony being provided by him pursuant to
this agreement.

c. in addition, nothing contained in this agreement shall prevent the United States
from prosecuting Defendant for perjury or the giving of a false statement to a
federal agent, if such a situation should occur by virtue of his fulfilling the
conditions of paragraph 4 above.

5. - At final disposition, the United States will advise the Court of Defendant’s torthrightness
and truthfulness, or failure to be forthright and truthful, and ask the Court to give the same such weight as
the Court deems appropriate. At sentencing. the United States will dismiss the remaining counts of the
Indictment against this Defendant.

6. There have been no representations whatsoever by any agent or employee of the United
States, or any other law enforcement agency, or Defendant’s counsel as to what the final disposition in
this matter should and will be. This agreement includes nonbinding recommendations by the United
States, pursuant to Rule 11(c}(i}(B); however, Defendant understands that the Court is not bound by these
sentence recommendations, and that Defendant has ne right to withdraw a guilty plea if the Court does
not follow the sentencing recommendations set forth in this plea agreement.

Mile QMYL= ZPA¥L>

 

 

 

 

William Loren Hoffman, uy Dofendant Date .
E, : 24103
S. Andrew Atnold, Esq Date f (

Counsel for Defendant
Case 3:19-cv-00208-GMG Document1-5 Filed 12/09/19 Page 4of7 PagelD #: 174
Case 3:18-cr-00061-GMG-RWT Document 49 Filed 08/09/19 Page 3 of 6 PagelD #: 174

7. The United States will make the following nonbinding recommendations:

A. Hf, in the opinion of the United States Attorney’s Office, Defendant accepts
responsibility and if the probation office recommends a two-level reduction for
“acceptance of responsibility,” as provided by Guideline 3£}.1, then the United States
will concur in and make such recommendation; and

B, The United States will recommend that any sentence of incarceration imposed should
be at the lower end of the applicable guideline range.

8. The parties waive the right to have a full presentence investigation made prior to
sentencing and request that the court impose the sentence immediately upon the acceptance of a guilty
plea.

9. If in the opinion of the United States, the Defendant either engages in conduct defined
under the Applicable Notes of Guideline 3C1.1, fails to cooperate as promised, fails to pay the special
assessment on or before sentencing, or violates any other provision of this plea agreement, then the
United States will not be bound to make the foregoing recommendations, and the Defendant will not have
the right to withdraw the plea.

10. Pursuant to Sections 6B1.4 and 1B1.3 of the Guidelines, the parties hereby stipulate and
agree that the total relevant conduct of the Defendant with regard to the Indictment is the Defendant, on
or about October 18, 2017, was an employee at Frazier’s Pawn Shop, a federally licensed firearms dealer,
and the Defendant made a false entry in the firearm records that he was required by federal law to maintain,
and that Defendant knowingly made the false entry with knowledge of the falsity, in violation of 18 U.S.C.
§ 922(m). Defendant agrees that this conduct constitutes a willful violation of the Gun Control Act. The
parties understand that pursuant to Section 6B1.4(d), the Court is not bound by the above stipulation and
is not required io accept same. Defendant understands and agrees that should the Court not accept the
above stipulation, Defendant will not have the right to withdraw his plea of guilty.

11. Defendant is aware that 18 U.S.C. § 3742 affords a Defendant the right to appeal the
sentence imposed. Acknowledging this, and in exchange for the concessions made by the United States in
this plea agreement, Defendant waives the following rights:

a. Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any other statute
or constitutional provision, to appeal the Defendant's conviction on any ground
whatsoever. This includes a waiver of all rights to appeal the Defendant's conviction
on the ground that the statute(s) to which the defendant is pleading guilty is
unconstifutiona the ground that the admitted conduct does not fall within the

LOAM OER LLE. Peay IF

   

ey

 

 

 

 

 

William Lorgn Hoffman, i Piyfendant Date .
os Ce ae 2/ Cf jy FG
S. Andrew Arnold, Fsq. Date f [ N

Counsel for Defendant
Case 3:19-cv-00208-GMG Documenti1-5 Filed 12/09/19 Page 5of 7 PagelD #: 175
Case 3:18-cr-00061-GMG-RWT Document 49 Filed 08/09/19 Page 4 of 6 PagelD #: 175

b. To appeal any order, the conviction and the sentence or the manner in which that
sentence was determined on any ground whatsoever, including those grounds set forth
in 18 U.S.C. § 3742;

¢. To challenge the conviction or the sentence or the manner in which it was determined
in any post-conviction proceeding, including any proceeding under 28 U.S.C. § 22554,

Nothing in this paragraph, however, will act as a bar to Defendant perfecting any legal remedies
he may otherwise have on appeal or collateral attack respecting claims of ineffective assistance of counsel
or prosecutorial misconduct. Defendant agrees that there is currently no known evidence of ineffective
assistance of counsel or prosecutorial misconduct.

This waiver of appellate rights is not intended to represent the Defendant's estimation of what an
appropriate or reasonable sentence would or should be. Nor does this waiver of rights prevent Defendant
from arguing for a sentence below the aforementioned adjusted advisory Guideline offense level at
sentencing. The United States waives its right to appeal any sentence within the applicable advisory
Guideline range. Both parties have the right during any appeal to argue in support of the sentence.

12. The United States reserves the right to provide to the Court and the United States Probation
Office, in connection with any presentence investigation that may be ordered pursuant to Rule 32(c) of
the Federal Rules of Criminal Procedure, or in connection with the imposition of sentence should the
Court, pursuant to Rule 32(c){1), not order a presentence investigation, relevant information, including
information regarding Defendant's background, crimina! record, the offense charged in the Indictment
and other pertinent data appearing at Rule 32(c)(2) of the Federal Rules of Criminal Procedure, as will
enable the Court to exercise its sentencing discretion. The United States also retains the right to respond
to any questions raised by the Court, to correct any inaccuracies or inadequacies in the anticipated
presentence investigation report to be prepared by the Probation Office of the Court, and to respond to any
written or oral statements made by the Court, by Defendant or his counsel.

 

/
~ _
7 2v/%
William oP Hoffman, [l{ Defendant Date
Oy Lal, (Z.

S. Andrew Amold, Esq. Date
Counsel for Defendant

 

 
Case 3:19-cv-00208-GMG Documenti1-5 Filed 12/09/19 Page 6 of 7 PagelD #: 176
Case 3:18-cr-00061-GMG-RWT Document 49 Filed 08/09/19 Page 5 of 6 PagelD #: 176

13. The defendant agrees that all monetary penalties imposed by the Court will be due and
payable immediately and subject to immediate enforcement by the United States as provided in 18 U.S.C.
§ 3613. Furthermore, the defendant agrees to provide all requested financial information to the United States
and the U.S. Probation Office, and agrees to participate in a pre-sentencing debtor examination if requested
by the U.S. Attomey's Office. The defendant also authorizes the Financial Litigation Unit in the U.S.
Attorney's Office to access the defendant's credit report from any major credit reporting agency prior to
sentencing in order to assess his financial condition for sentencing purposes. The defendant agrees to
complete a financial statement, under penalty of perjury, and to submit the financial statement on the date
specified and in accordance with instructions provided by the U.S. Attomey’s Office. The defendant further
agrees that any schedule of payments imposed by the Court represents the defendant’s minimal financial
obligation and shall not constitute the only method available to the United States to enforce or collect any
criminal monetary penalty judgment. If the defendant is sentenced to a period of incarceration, the defendant
agrees to participate in the Federal Bureau of Prisons’ inmate Financial Responsibility Program, even if the
Court does not specifically direct participation. In addition, the defendant agrees that the United States,
through the Financial Litigation Unit, may submit any unpaid criminal monetary penalty to the United States
Treasury for offset in accordance with the Treasury Offset Program, regardless of the defendant’s payment
status or history at that time.

In order to pay any outstanding criminal monetary penalties, the defendant agrees to a voluntary
garmishment of 25% of all nonexempt net disposable carnings from any job or employment, to be withheld
from his wages, salary or commissions, without prior demand for payment under the Federal Debt
Collection Procedures Act, 28 U.S.C, § 3205. The defendant hereby also waives any exceptions that may
be applicable under the Consumer Credit Protection Act, 15 U.S.C. § 1673.

i4. Defendant agrees that he will not apply for nor hold a Federal Firearms License from the
Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”). Defendant also agrees that he will not
be employed by a Federal Fireanns Licensee.

iS, Detendant understands that the United States Sentencing Guidelines are now advisory and
no Jonger mandatory. It is therefore understood that the sentencing court may ascertain and impose a
sentence below ar above the applicable Guideline range, so long as that sentence is reasonable and within
the statutory maximum specified in Title 18 of the United States Code for the offenses of conviction.

Ee Zay./9

 

 

 

 

Wilkam Loren Hoffman, ILE, Defendant” Date :
‘Co - Bl Le
S. Andrew Afhold, Esg’——~ Date , ot \

Counsel for Defendant
Case 3:19-cv-00208-GMG Documenti1-5 Filed 12/09/19 Page 7 of 7 PagelD #: 177
Case 3:18-cr-00061-GMG-RWT Document 49 Filed 08/09/19 Page 6 of 6 PagelD #: 177

16. if Defendant’s plea is not accepted by the Court or is later set aside or if he breaches any
part of this Agreement, then the Office of the United States Attorney will have the right to withdraw any
sentencing recommendations and/or to void this Agreement.

7. The above sixteen paragraphs constitute the entire agreement between Defendant and the
United States of America in this matter. There are no agreements, understandings, or promises
between the parties other than those contained in this Agreement.

Very truly yours,

WILLIAM J. POWELL
United States Attorney

/, , ye V itl
By: ak. Omps-Bottescher

Assistant United States Attorney

As evidenced by my signature at the battom of the six (6} pages of this letter agreement, I have
read and understand the provisions of each paragraph hercin and, hereby, fully approve of each
provision.

 

Lil 2MUE-

FAS §
William vee Hoffman, UL defendant Date
Ce —_——— e/ 2 Lig q ;

S. Andrew Arnold, Esq. Date
Counsel for Defendant

 
